Citation Nr: 0833412	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities. 

2.  Entitlement to service connection for a neurogenic 
bladder. 

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
August 1955 to June 1964 and in the U.S. Air Force from 
August 1966 to September 1977.   He retired at the rank of 
Technical Sergeant.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for peripheral neuropathy of the upper 
extremities and for a neurogenic bladder; and from an April 
2004 rating decision that denied service connection for 
bilateral hearing loss. 


FINDINGS OF FACT

1.  The veteran has service-connected diabetes mellitus.  He 
experiences numbness and loss of sensation in the palmar 
surfaces of his fingers that have been diagnosed as carpal 
tunnel syndrome.  The veteran has been diagnosed with 
diabetic peripheral neuropathy of the lower extremities only.  

2.  The veteran does not currently have a neurogenic bladder 
disorder. 

3.  The veteran does not have current bilateral hearing loss 
that meets the threshold requirements for a disability.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the hands have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).  

2.  The criteria for service connection for neurogenic 
bladder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In March 2003, the RO provided notice relevant to the claim 
for service connection for peripheral neuropathy that met the 
requirements except that the notice did not provide the 
criteria for assignment of a rating and effective date.  
There is no correspondence or VA form in the file to show 
that the veteran made a formal claim for service connection 
for a neurogenic bladder.  In a September 2003 notice of 
disagreement, the veteran acknowledged that he was seeking 
benefits for a bladder disorder.  In correspondence in 
February 2004, the RO provided notice for the claim for 
service connection for bilateral hearing loss except that the 
notice did not provide the criteria for assignment of a 
rating or effective date.  Finally, in June 2004, the RO 
provided an untimely notice relevant to all claims.  The 
notice also addressed the criteria for secondary service 
connection, but again did not discuss the assignment of a 
rating or effective date.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   
Following notice in June 2004, the RO readjudicated the 
claims in a November 2004 statement of the case.  Although 
the notice letter was not sent before the initial decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because he has been afforded a 
meaningful opportunity to submit evidence, undergo 
examinations, and participate effectively in the processing 
of his claims, and was given ample time to respond.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  Further, the Board concludes that the failure 
to provide criteria for the assignment of a rating and 
effective date was harmless given that service connection for 
all disabilities on appeal is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations and scheduled additional examinations 
for which the veteran failed to appear.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran served as a structural airframe repair technician 
including service in the Republic of Vietnam from August 1967 
to August 1968.  He contends that his peripheral neuropathy 
and neurogenic bladder are secondary to service-connected 
diabetes mellitus.  He contends that he experiences bilateral 
hearing loss as a result of exposure to acoustic trauma in 
service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including organic diseases of the nervous system).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis requires 
essentially evidence sufficient to show:
(1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.

In April 2003, the RO granted service connection for diabetes 
mellitus effective February 2002.  

Peripheral Neuropathy of the Upper Extremities

Service medical records are silent for any symptoms, 
diagnosis, or treatment for peripheral neuropathy.   The 
veteran sought treatment in April 1976 for recurrent 
headaches and episodes of dizziness.  The veteran underwent 
neurological testing that was within normal limits.  He was 
subsequently treated with medication on several occasions 
with no diagnosed chronic disorder.  In October 1974, the 
veteran sought treatment for numbness and pain on flexion of 
the right wrist.  An X-ray showed a possible non-displaced 
hairline fracture but the final diagnosis was tendonitis.  
The joint was immobilized, but there was no follow-up 
treatment.  Other than recurrent headaches, examiners noted 
no neurological symptoms or disorder in physical examinations 
in April 1967, August 1969, September 1973, and July 1974.  
In a January 1977 retirement physical examination, the 
veteran denied any neuritis or paralysis, and the examiner 
noted no neurologic abnormalities.  

In December 1977, a VA examiner also noted no neurologic 
symptoms and did not diagnose any neurologic disorders of the 
upper extremities.  In August 1984, a VA examiner noted that 
the veteran had good use of his arms and that the numbness 
the veteran experienced over the previous four to five years 
was confined to the ulnar side of the right hand.  The 
veteran also reported that while working as a sheet metal 
mechanic, his hand would move to full extension and his 
fingers would remain stiff until relieved by massage.  The 
examiner did not diagnose a specific disorder.  

In a March 2003 letter, a private primary care physician 
noted that she had been treating the veteran for diabetes 
mellitus since 1994.  She noted that the veteran had lost 
some strength recently as a complication of diabetes but did 
not indicate the affected functional areas.  She noted that 
other complications included foot and vision problems and 
that the veteran had also undergone coronary bypass surgery. 

In April 2003, a VA examiner noted the veteran's reports of a 
variety of on-going medical issues including the use of 
insulin to treat diabetes.  However, the veteran did not 
report any symptoms related to his arms or hands, and the 
examiner noted that a neurological examination was normal.  
The RO scheduled another VA examination to obtain additional 
observations and opinions regarding complications of 
diabetes, but the veteran failed to report as scheduled for 
the examination in May 2003.  

In April 2004, the primary care physician wrote "patient has 
diabetic neuropathy" on a medication prescription slip with 
no other explanations or clinical observations. 

In September 2004, a VA examiner noted decreased sensation to 
light touch in a stocking pattern of the feet and ankles and 
on all fingertips on the palmar side of both hands.  Motor 
and grip strength was full.  The examiner diagnosed 
peripheral neuropathy of the lower extremities and carpal 
tunnel syndrome, mild in the left hand and moderate in the 
right hand.  A VA physician referred the veteran to a private 
clinic for neurologic testing.  

In October 2004, the veteran underwent motor and sensor 
conduction tests, F-wave studies, and needle 
electromyography.  The physician interpreting the results 
noted absent sensory potentials in both legs and reduced 
motor potential in the left leg.  The physician noted slowed 
sensory signals across both carpal canals and slowed median 
motor signals across the carpal canal on the right.  The 
physician diagnosed mild generalized sensory-motor peripheral 
neuropathy and separately diagnosed moderate and mild carpal 
tunnel syndrome on the right and left respectively.  
Regrettably, the physician did not further identify specific 
functional areas affected by the generalized neuropathy.  
However, the physician interpreted the electromyography data 
as related only to the carpal tunnel pathway.  Furthermore, a 
specific diagnosis of peripheral neuropathy only of the lower 
extremities was made one month earlier.  In November 2004 the 
RO granted service connection for peripheral neuropathy of 
both lower extremities as secondary to service connected 
diabetes but continued to deny service connection for 
peripheral neuropathy of the upper extremities.  

The Board notes the following definitions for these 
disorders.  Neuropathy is an abnormal and usually 
degenerative state of the nervous system or nerves.  Nix v. 
Brown, 4 Vet. App. 462, 466 (1993).  Carpal tunnel syndrome 
is a complex of symptoms resulting from compression of the 
median nerve in the carpal tunnel, with pain and burning or 
tingling paresthesias in the fingers and hand, sometimes 
extending to the elbow.  Wilson v. Brown, 7 Vet. App. 542, 
544 (1995).  

The Board concludes that direct service connection for 
peripheral neuropathy of the upper extremities is not 
warranted because the disorder is diagnosed as carpal tunnel 
syndrome and first manifested many years after service.  
There is no medical evidence that the current disorder is 
related to a single treatment for right wrist discomfort in 
service.  

Further, the Board concludes service connection for 
peripheral neuropathy of the upper extremities secondary to 
service connected diabetes is also not warranted.  The Board 
notes that the veteran has been diagnosed with two separate 
neurological deficits: neuropathy and carpal tunnel syndrome.  
The former is defined as a general and degenerative disorder 
while the latter is a compressive defect of the nervous 
system in the carpal tunnel that results in pain and 
parathesias.  A private physician in 2003 stated that the 
veteran has diabetic neuropathy, thus relating this 
particular disease to his service connected diabetes.  
However, the VA examiner in September 2004 diagnosed 
neuropathy of the lower extremities only and limited the 
diagnosis for upper extremity symptoms to carpal tunnel 
syndrome.  The physician in October 2004 interpreting more 
detailed diagnostic studies described the neuropathy as 
"generalized" but also made separate diagnoses of carpal 
tunnel syndrome for the upper extremities.  In this case, the 
weight of the credible evidence demonstrates that the 
veteran's current symptoms affecting his hands has been 
diagnosed as carpal tunnel syndrome, manifested many years 
after service, and not related to his active service or 
secondary to diabetes mellitus.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,
1 Vet. App. 49 (1990).

Neurogenic Bladder

Service medical records are silent for any symptoms, 
diagnoses, or treatment for a bladder disorder in service.  
In a January 1977 retirement physical examination, the 
veteran denied a history of urinary problems, and the 
examiner noted no genitourinary abnormalities.  None were 
noted on VA examinations in December 1977, August 1984, or 
April 2003.  

In a March 2003 letter, the veteran's private primary care 
physician stated that the veteran was treated for 
complications of diabetes "including urinary retention which 
may have been due to diabetic neuropathy."  The physician 
did not provide records of clinical examinations or indicate 
whether she was the provider of treatment for urinary 
retention. 

In September 2004, a VA examiner noted the veteran's reports 
of mild difficulty with urinary incontinence for the previous 
five to six months.  He denied any history of hermaturia, 
dysuria, or nocturia, or benign prostate hypertrophy.  The 
examiner did not diagnose a urinary disorder.  

The Board concludes that service connection for neurogenic 
bladder is not warranted because there is no medical evidence 
of a current bladder disorder.  In 2003, the private 
physician stated that the veteran had been treated at an 
unspecified time in the past for urinary retention but 
provided no clinical records.  In September 2004, the veteran 
reported symptoms of urinary incontinence that were in 
conflict with earlier symptoms and treatment for urinary 
retention.  There is no other medical evidence related to a 
current genitourinary disorder.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service personnel records showed that the veteran served as 
an aircraft structural repair technician.  In April 2004, the 
veteran stated that he worked for 16 years of his military 
service on a flight line where he was exposed to high levels 
of noise from aircraft and repair equipment.  Service medical 
records showed that the veteran received eleven audiometric 
tests from October 1968 to July 1976.  All indicated that the 
veteran was exposed to high noise levels from aircraft or 
workshop activities.  One examination in July 1972 showed 
threshold acuity greater than 26 decibels at three 
frequencies in the left ear.  None of the other examinations 
showed bilateral hearing loss that met the requirements of a 
disability.  The veteran was provided hearing protection and 
was authorized to continue his duties.  Service medical 
records also showed that the veteran was treated in January 
1969, from July 1972 to November 1972, and in January 1974 
for ear aches of the left ear.  In January 1974, the examiner 
diagnosed otitis media.  Examiners noted a history of cerumen 
impaction and treated the symptoms with cleaning and 
antibiotic medication.  In a January 1977 retirement physical 
examination, an audiometric test showed no disabling hearing 
loss.  The examiner noted the history of cerumen impaction 
but noted no chronic organic ear abnormalities.  

In February 1978, a VA audiometric exam showed no disabling 
hearing loss.  From January 1985 through May 1995, a private 
ear, nose, and throat physician provided treatment for 
symptoms of ear soreness, itching, cerumen compaction, and a 
small abscess in the right ear canal.  In November 1995, the 
physician noted the veteran's reports of a sudden onset of 
hearing loss and roaring in his ears.  Tympanograms showed a 
slightly negative pressure. A concurrent audiogram showed a 
hearing threshold at 500, 1000, 2000, 3000, and 4000 Hertz of 
30, 28, 17, 18, and 20 decibels in the right ear and 35, 60, 
40, 38, and 35 decibels in the left ear.  Speech recognition 
scores were 92 and 100 percent in the right and left ears 
respectively.  The physician prescribed medication.  

The physician treated the veteran again in June 1996 and 
February 1998 for ear soreness and dryness, diagnosed 
external otitis, and prescribed medication.  In August 2000, 
the physician conducted two audiometric tests.  Threshold 
hearing acuity at the frequencies listed above was 20 and 
under decibels in the right ear and 25 and under decibels in 
the left ear.  Speech recognition scores were 100 percent 
bilaterally.  A second audiogram a week later showed acuity 
thresholds of 20 and under decibels in the right ear and 25 
and under decibels in the left ear.  In October 2001, the 
physician recommended the excision of a growth in front of 
the left ear.  No further records of treatment from this 
provider are in the file.  

In an April 2003 VA screening examination for veterans 
exposed to herbicides, the examiner noted the veteran's 
reports of decreased hearing acuity.  The veteran failed to 
report for audiometric examinations as scheduled in August 
2004.  In a September 2004 VA examination, the veteran did 
not report any symptoms of hearing loss or organic ear 
discomfort; and the examiner did not note any ear 
abnormalties or diagnose any organic ear disorders.  

The Board concludes that service connection for bilateral 
hearing loss is not warranted.  Although the service records 
showed that the veteran was exposed to acoustic trauma in 
service, he does not have a current organic ear disorder or 
measured hearing loss that meets VA requirements for 
disability.  Although hearing loss did meet the disabling 
requirements on one occasion in 1995, the loss was concurrent 
with a negative middle ear pressure and he was treated with 
medication.  There was no immediate follow-up treatment.  
Audiometric testing in 2000 did not show an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz as 40 decibels or greater; or an auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz as 26 decibels or greater; or 
speech recognition scores as less than 94 percent.  The Board 
notes that the first test of the left ear in 2000 was very 
close to the disability requirement.  However, the results of 
the second test in the left ear confirmed a less severe 
threshold.  Therefore, the most recent test results did not 
meet the requirements for disability.  There is no evidence 
showing that the veteran has qualifying hearing loss during 
the period of time covered by this appeal.   

Regrettably, the veteran did not appear for additional VA 
examinations in 2004 which may have provided evidence of 
degraded hearing.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for neurogenic bladder is denied. 

Service connection for bilateral hearing loss is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


